CARTER, C.J.,
concurring.
hi do not agree with the jury verdict, but I cannot say that the evidence points so strongly in favor of the moving party that reasonable persons could not reach a different conclusion. Resolving all reasonable inferences or factual questions in favor of the non-moving party, T reluctantly agree with the majority opinion that a JNOV in this case was improper under the above standards. Further, although I do not agree with the jury verdict, I agree with the majority opinion that the jury verdict was not unreasonable. Therefore, Mr. and Mrs. Wood were not entitled to the trial judge’s conditionally granting a new trial.